DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 8/6/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,646,699 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nicholas Coleman on 8/2/2021.

The application has been amended as follows: 

Claim 9:	A medical balloon comprising: a first fiber layer comprising a plurality of fibers running substantially parallel to one another and substantially parallel to a longitudinal axis of the balloon; and a second fiber layer including at least one fiber wound circumferentially around and at least partially along the longitudinal axis; wherein said first fiber layer and said second fiber layer are both embedded in a continuous matrix of thermally-weldable polymer material; and wherein the first fiber layer, the second fiber layer, and the polymer material are thermally welded to form the continuous matrix; and wherein the balloon comprises a generally cylindrical barrel wall extending along the longitudinal axis disposed between tapered cone walls, and wherein an outer surface of at least one of the tapered cone walls forms a cone angle with respect to the longitudinal axis of between 18 and 22 degrees.

Claim 19:	A medical balloon having a longitudinal axis, comprising: a first fiber layer comprising a plurality of fibers running substantially parallel to one another and substantially parallel to the longitudinal axis of the balloon, said first fiber layer comprising a pre-formed sheet of fibers forming a sock; and a second fiber layer including at least one fiber wound circumferentially around and at least partially along the longitudinal axis; wherein the first fiber layer and the second fiber layer are both embedded in a continuous matrix of thermally-welded polymer material; and  wherein the first fiber layer, the second fiber layer, and the polymer material are thermally welded to form the continuous matrix.

Reasons for Allowance
Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: No art on record, alone or in combination could be found to teach (claim 1) wherein the first fiber layer, the second fiber layer, and the polymer material are thermally welded to form the continuous matrix, and wherein the continuous matrix does not include any non-thermally-weldable materials, (claim 9)  wherein the first fiber layer, the second fiber layer, and the polymer material are thermally welded to form the continuous matrix and (claim 19) wherein the first fiber layer, the second fiber layer, and the polymer material are thermally welded to form the continuous matrix.

The closest art found was Pepper (20060085024) in view of Atanasoska (20060182907).

As to claim 1, Pepper discloses: A medical balloon (10, see figure 10), comprising: a first fiber layer (12) comprising a plurality of fibers (13) running substantially parallel to one another and substantially parallel to a longitudinal axis of the balloon (see figures 8-10); and a second fiber layer (14) including at least one fiber wound circumferentially (15) around and at least partially along the longitudinal axis (see figures 8-10); 
Pepper fails to disclose: wherein the first fiber layer and the second fiber layer are both embedded in a continuous matrix of thermally-weldable polymer material; and wherein the first fiber layer, the second fiber layer, and the polymer material are 
In the same field of endeavor, namely medical balloons, Atanasoska teaches that embedding multiple fiber layers (24) in a continuous matrix of thermally-weldable polymer material (26, see paragraph 0048 where material used is same as applicants claimed material) is well known in the art.
However, the combination would have been improper because thermally welding a material imparts a structural difference that is not in the prior at Atanasoska, thus a product by process analysis was not appropriate. Currently Atanasoska only discloses extruding/coextruding the material to make the matrix. Furthermore co-extruding/extruding a helical layer is not possible since the material must be pushed in a longitudinal direction. Thus the combination is improper.

Similarly in claims 9 and 19, Pepper in view of Atanasoska fails to disclose: wherein the first fiber layer, the second fiber layer, and the polymer material are thermally welded to form the continuous matrix because thermally welding a material imparts a structural difference that is not in the prior at Atanasoska, thus a product by process analysis was not appropriate. Currently Atanasoska only discloses extruding/coextruding the material to make the matrix. Furthermore co-extruding/extruding a helical layer is not possible since the material must be pushed in a longitudinal direction. Thus the combination is improper.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH G. HERBERMANN whose telephone number is (571)272-6390.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771